Noeton, C. J.
This is a suit in ejectment, the petition being in the usual form, to recover possession of certain land in the county of St. Louis. Defendants bring the case here by writ of error, and assign for error the action of the court in sustaining a demurrer to their answer.
The special defences set up in the answer are: (1) That plaintiff claims under a tax sale for taxes for the year 1875, and avers that the assessment books for the county of St. Louis for the taxes of 1875 are not verified by the affidavits of any of the assessors, Or the president of the board of assessors, and that, therefore, the assessment is void; (2) that said assessment for 1875 of the land in controversy, in the name of Gotlieb Hirestedt, was not assessed in the name of the person owning the *336same on the first day of September, 1875, but that one John Sexton had acquired the title to said land by deed dated June 18, 1875, and recorded June 23, 1875; (3) that, prior to the assessment and levy of the taxes for 1875, defendant Katz, in March, 1871, loaned a large sum of money to the owner of the land, taking a deed of trust on the same to secure its payment, which was recorded in book 427, page 79, and that said defendant became the purchaser of the same at a sale made under the deed of trust, in July, 1878, and that this deed was recorded in book 599, page 407, of the record of deeds in St. Louis county; that neither said Katz nor the trustee in the deed of trust was made a party to the tax proceedings ; (4) that the order of sale made by the county court of St. Louis county attached to the “special execution record” or “sale book” was not signed by the presiding justice of the county court of St. Louis county.
It is to be observed that the petition in this case does not set forth the title upon which plaintiff bases his right to recover, but it is in the usual form and avers that plaintiff is the owner of the land and entitled to possession, etc. It is to be further observed that the answer is neither a general nor specific denial, but sets up the special defences above referred to. Hence, in the disposition of the demurrer, it is not necessary to determine whether the special defences set up against the1 validity of the tax proceedings and sale had thereunder, are sufficient to defeat a recovery, when such recovery is sought solely on account thereof. Conceding, without deciding, that they are sufficiently stated to accomplish that result, the answer is nevertheless fatally defective’' in not averring that plaintiff’s tiPe was based solely on the tax proceedings and sale. The averment in the answer may be taken as true that plaintiff, in virtue of' the tax proceedings, brought his suit, but it does not. *337follow from this that he had no other title entitling him to recover.
The averments of,the answer amount to this and no more, that plaintiff relied on a tax sale-. While this may be so, he might have shown, notwithstanding that averment, any other title.
Judgment affirmed.
All concur, except Ray, J., absent.